Exhibit 10.6

 

 

 

December 19, 2008

 

Gregory D. Perry

500 Washington Road

Barrington, RI 02806

 

Dear Greg:

 

I am delighted to offer you the full-time position of Senior Vice President and
Chief Financial Officer at ImmunoGen, Inc. (“ImmunoGen” or the “Company”).  Upon
commencement of your employment, which shall be no later than January 12, 2009,
you will initially be paid at a bi-weekly rate of $11,538.46, which annualized
equals $300,000.00 per year, less applicable federal, state and/or local payroll
and withholding taxes.

 

Also in consideration of your employment by the Company, we will recommend to
the Compensation Committee, for their approval, the grant of a stock option
award covering 125,000 shares of the Company’s common stock under the Company’s
Stock Option Plan.  This award will vest over four years as follows: your right
to purchase 25% of the shares covered by the award will become exercisable on
the first anniversary of your first date of employment with ImmunoGen, and your
right to purchase the remaining shares will thereafter become exercisable on a
quarterly basis as to 6.25% of the shares covered by the award each quarter. 
The exercise price for these options will be the closing sale price of the
Company’s Common Stock as listed on the NASDAQ on your first date of employment.

 

In addition, you will be eligible for a discretionary annual bonus of up to
thirty percent (30%) of your annual salary.  Your bonus for this fiscal year
ending June 2009 will be prorated from the date of hire.  Each year following,
bonuses are at the discretion of the Board of Directors, and are based on
Company and individual performance.

 

As a member of the executive management, you will be eligible for a severance
arrangement, under certain circumstances, that would provide you with certain
benefits in the event of a change of control of the Company.  Attached please
see an agreement that is similar to that which you would receive.

 

You will also be entitled to participate in the Company’s benefit plans to the
same extent as, and subject to the same terms, conditions and limitations as a
generally applicable to, full-time employees of ImmunoGen of similar rank and
tenure.  These benefits currently include at this time paid vacation time, life,
health, dental and disability insurance.  With respect to your annual vacation
allotment, accrued monthly, up to four (4) weeks of paid vacation per year, of
which five (5) days can be rolled over from year to year.  For a more detailed
understanding of the benefits and the eligibility requirements, please consult
the summary plan descriptions for the programs that will be made available to
you.  Please note that your compensation and or benefits may be modified in any
way, at any time, by ImmunoGen at its sole discretion, with or without prior
notice, to the extent any such modification affects similarly situated ImmunoGen
executives in the same manner.

 

Your duties as an employee of the Company shall be as determined by me in
consultation with you.  You agree to devote your best efforts during all
business time to the performance of such

 

--------------------------------------------------------------------------------


 

responsibilities and you will not perform any professional work outside your
work for the Company without pre-approval from the Company.

 

ImmunoGen is required by the Immigration and Naturalization Service to verify
that each employee is eligible to work in the United States.  To that end, a
list of acceptable forms of identification is attached.  Please bring with you
one item on List A, or a combination of one item on List B and List C.

 

In addition, your offer of employment is contingent upon the successful
completion of a general background and reference check and drug test.  As such,
please complete the enclosed authorizations and other required forms.

 

While we anticipate that our relationship will be a long and mutually rewarding
one, your employment, of course, will be at will, terminable by either you or
the Company at any time.  If your employment is terminated by the Company
without cause during the first two years of your employment with us, the Company
will pay you a total amount equal to four (4) months of your then current base
salary, less taxes and deductions, in approximately equal bi-weekly installments
in accordance with the Company’s usual payroll practices over a period of four
(4) months beginning after the effective date of the separation agreement
described below.  The foregoing salary continuation benefit is conditioned upon
your executing a separation agreement in a form acceptable to the Company, which
shall include a release of claims between the Company and you, and may include
provisions regarding mutual non-disparagement and confidentiality.

 

On your first day of employment, you will be required to sign our Proprietary
Information, Inventions and Competition Agreement and the Company’s Insider
Trading Policy, acknowledging that you understand and agree to be bound by these
agreements.  Copies of each are enclosed.  You are also asked to acknowledge and
agree that your employment by the Company will not violate any agreement which
you may have with any third party.  Please acknowledge your understanding and
agreement with the terms of your employment as set forth in this letter by
signing below.

 

I look forward to a long and productive relationship with you.

 

Sincerely,

 

 

 

/s/ Daniel Junius

 

Daniel Junius

 

President and

 

Chief Operating Officer

 

 

Acknowledged and Agreed to:

 

    /s/ Gregory Perry

 

12/19/08


 


 


DATE


 

Enclosures

 

--------------------------------------------------------------------------------